Exhibit 10.3 SECOND AMENDMENT TO STANDARD INDUSTRIAL/COMMERCIAL MULTI-TENANT LEASE - GROSS This Second Amendment to Standard Industrial/Commercial Multi-Tenant Lease - Gross (the “Second Amendment”) is entered into as of September 12, 2016 (“Amendment Date”) by and between COMMERCIAL STREET PROPERTIES, LLC, a California limited liability company (“Lessor”), and VIVEVE, INC., a California corporation (“Lessee”), with reference to the following: RECITALS A.The Castine Group, a California corporation (“Castine”), and Lessee entered into that certain Standard Industrial/Commercial Multi-Tenant Lease - Gross dated as of January 25, 2012, as amended by that certain First Amendment to Lease dated January 15, 2015 (the “First Amendment,” and collectively, the “Lease”) for the premises located at 150–154 Commercial Street, Sunnyvale California 94086 (the “Premises”). B.The Lease incorrectly identified Castine as the lessor of the Premises rather than Lessor. Lessor is the entity that is and was the true owner and lessor of the Premises at all times relevant to the Lease. C.Lessor and Lessee now wish to amend the Lease on the terms and conditions set forth in this Amendment to reflect (i) the proper identification of Lessor as the lessor of the Premises pursuant to the Lease for all purposes, (ii) the leasing by Lessee of the Premises for an extended term, (iii) the establishment of Lessee’s rental obligation for the extended term, and such other matters as set forth in this Second Amendment. AGREEMENT NOW, THEREFORE, in consideration of the covenants and agreements herein contained, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: 1.
